            Case 4:15-cv-06042-HSG Document 110 Filed 11/09/18 Page 1 of 3


 1   Kenneth R. Pedroza (SBN 184906)
     kpedroza@colepedroza.com
 2
     Dana L. Stenvick (SBN 254267)
 3   dstenvick@colepedroza.com
     COLE PEDROZA LLP
 4   2295 Huntington Drive
 5   San Marino, CA 91108
     Tel: (626) 431-2787
 6   Fax: (626) 431-2788
 7
     Attorneys for Intervening Defendants
 8   FREDERICK S. ROSEN, M.D. and
     UCSF BENIOFF CHILDREN’S HOSPITAL OAKLAND
 9
10                              UNITED STATES DISTRICT COURT

11                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

12
     JAHI MCMATH, a minor, NAILAH              Case No. 4:15-cv-06042-HSG
13   WINKFIELD, an individual, as parent,      [Hon. Haywood S. Gilliam, Jr.]
     as guardian, and as next friend of JAHI
14                                             [PROPOSED] ORDER DISMISSING
     McMath, a minor,
15                                             INTERVENORS
                  Plaintiffs,
16

17
     v.

18   STATE OF CALIFORNIA; COUNTY
     OF ALAMEDA, et al.,
19

20                Defendants.

21

22

23

24

25

26

27

28


                                                  1
     [PROPOSED] ORDER                                                           4:15-cv-06042-HSG
            Case 4:15-cv-06042-HSG Document 110 Filed 11/09/18 Page 2 of 3


 1                                          ORDER
 2         This matter came on for a Further Case Management Conference on November 6,
 3   2018 at 2:00 p.m. in Courtroom 2 of this Court, Judge Haywood S. Gilliam, Jr. presiding.
 4         At the time of this Further Case Management Conference, the Court GRANTED
 5   the unopposed oral motion by Intervenors UCSF Benioff Children’s Hospital Oakland,
 6   Frederick Rosen, M.D., James Howard, M.D., and Robert Wesman, M.D., to withdraw
 7   from this matter.
 8         IT IS HEREBY ORDERED that Intervenors UCSF Benioff Children’s Hospital
 9   Oakland, Frederick Rosen, M.D., James Howard, M.D., and Robert Wesman, M.D. are
10   hereby dismissed from this matter with prejudice.
11

12

13
     Dated: __________
            12/7/2018                       _____________________________
14
                                            Hon. Haywood S. Gilliam, Jr.
15                                          Judge, United States District Court

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                2
     [PROPOSED] ORDER                                                      4:15-cv-06042-HSG
